The Attorney General is in receipt of your opinion request wherein you ask the following question: "Can a Non-Resident Seller who does not hold a brewer's, distiller's, winemaker's, rectifier's, wholesaler's, Class B wholesaler's or package store license as outlined in Title 37 O.S. 521 [37-521](n) (1971) obtain a storage license?" Title 37 O.S. 521 [37-521](n) (1971) provides in pertinent part as follows: "A storage license may be issued to holders of brewer's, distiller's, winemaker's, rectifier's, wholesaler's, Class B wholesaler's and package store licenses, and shall authorize the holder thereof to store alcoholic beverages in a public warehouse holding a bonded warehouse license . . . ." (Emphasis added) .  And, 37 O.S. 505 [37-505] (1971) provides in pertinent part as follows: "No person shall . . . store . . . any alcoholic beverage except as specifically provided in this Act; . . . ." A plain reading of the above statutes appears to be dispositive of your question. The only storage of alcoholic beverages allowed is that specifically provided for by "this Act." 37 O.S. 505 [37-505] (1971). It is clear that the term "this Act" refers to the Oklahoma Alcoholic Beverage Control Act which is found in the Oklahoma Statutes as 37 O.S. 501 [37-501] et seq. (1971) as amended. A review of the aforementioned Act reveals no other grounds for the issuance of a storage license than are found at 37 O.S. 521 [37-521](n) (1971). Title 37 O.S. 521 [37-521](n) (1971) does not specifically authorize the issuance of a storage license to the holder of a non-resident seller's license. Rather, 37 O.S. 521 [37-521](n) (1971) allows issuance of a storage license to holders of a distiller's license, a winemaker's license, a rectifier's license, a wholesaler's license, a Class B wholesaler's license and a package store license. Holders of nonresident seller's licenses are not included in the list. It should also be noted that a "licensee" is a person holding a license under Oklahoma's Alcoholic Beverage Control Act. 37 O.S. 506 [37-506](11) (1971). Licenses provided for by the Act are issued by the Director for the Alcoholic Beverage Control Board. 37 O.S. 509 [37-509](a)(1) (1971). The required license for all out-of-state distillers, winemakers, brewers, importers, brokers and others who sell alcoholic beverages to wholesalers and Class B wholesalers in Oklahoma is a non-resident seller's license. 37 O.S. 524 [37-524](a) (1971). Pursuant to 37 O.S. 524 [37-524](b) (1971) a non-resident seller's license authorizes the holder thereof to: "Solicit and take orders for alcoholic beverages from holders of licenses authorized to import the same into this State, and to ship or deliver, or cause to be shipped or delivered, alcoholic beverages into Oklahoma pursuant to such sales." No authorization can be found in 37 O.S. 524 [37-524] (1971) or elsewhere for a non-resident seller to be issued a storage license.  As stated in McVicker v. Board of County Commissioners of Caddo County, 442 P.2d 297 (Okla. 1968): "If the wording of a provision of a statute or the Constitution is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for use of interpretative devices to fabricate a different meaning." See also, Wade v. Brown, 516 P.2d 526, 528 (Okl. 1973); Jones v. State, 542 P.2d 1316, 1333 (Okl.Cr. 1975). Therefore, it is the official opinion of the Attorney General that your question be answered in the negative. Only those who hold a brewer's, distiller's, winemaker's, rectifier's, wholesaler's, Class B wholesaler's or package store license issued by the Director for the Oklahoma Alcoholic Beverage Control Board, as outlined in 37 O.S. 521 [37-521](n) (1971), may be issued or obtain a storage license. (DUANE N. RASMUSSEN) (ksg)